DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “the a human face is detected”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,153,476.

The claim 1 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent No. 11,153,476. That is, claim 1 is anticipated by claim 1 of the patent.  

Instant Application 17/479,407
U.S. Patent No. 11,153,476
1. A camera device, comprising: 
a display for displaying a moving image; 
a memory for storing facial position data; 
a user interface for receiving a user instruction of a photographing operation to generate image data including a plurality of frames; and 
a processor configured to perform a face detection processing, a storing processing, the photographing operation, a predetermined correction processing, and an image storing processing, 
wherein the face detection processing detects whether or not a human face is included in a frame of the moving image, 
wherein the storing processing stores facial position data in a case in which a human face is detected to be in the frame based on a result of the face detection processing, 
wherein the predetermined correction processing improves an image quality of the detected human face of the image data, wherein the image storing processing stores
the image data generated by the photographing operation, 
wherein the processor is configured to perform the face detection processing on each of successive frames of the moving image until the user interface receives the user instruction from a user, and to perform the storing processing in a case in which the a human face is detected to be in one of the successive frames, 
wherein the processor is configured to perform the photographing operation and the predetermined correction processing, based on receiving the user instruction at the user interface, and 











wherein, when the human face is not detected in a first frame of the successive frames, the processor is configured to repeat the face detection processing on a next frame of the successive frames.
1. A camera device, comprising: 
a display for displaying a moving image; 
a memory for storing facial position data; 
a user interface for receiving a user instruction of a photographing operation to generate image data including a plurality of frames; and 
a processor configured to perform a face detection processing, a storing processing, the photographing operation, a predetermined correction processing, and an image storing processing, 
wherein the face detection processing detects whether or not a human face is included in a frame of the moving image, 
wherein the storing processing stores facial position data in a case in which a human face is detected to be in the frame based on a result of the face detection processing, 
wherein the predetermined correction processing improves an image quality of the detected human face of the image data, wherein the image storing processing stores the image data generated by the photographing operation, 
wherein the processor is configured to perform the face detection processing on each of successive frames of the moving image until the user interface receives the user instruction from a user, and to perform the storing processing in a case in which the human face is detected to be in one of the successive frames, 
wherein the processor is configured to perform the photographing operation and the predetermined correction processing, based on receiving the user instruction at the user interface, and 
wherein, in a case in which eyes of the detected human face are closed in a first frame corresponding to a timing of the user instruction, the processor is configured to perform the predetermined correction processing with respect to a second frame, which is a previous or subsequent frame of the first frame, including the detected human face with open eyes.
4. The camera device of claim 1, wherein, when the human face is not detected in a first frame of the successive frames, the processor is configured to repeat the face detection processing on a next frame of the successive frames.
2. The camera device of claim 1, wherein the user interface is a button, and wherein the photographing operation is performed upon the user pressing the button.
2. The camera device of claim 1, wherein the user interface is a button, and wherein the photographing operation is performed upon the user pressing the button.
3. The camera device of claim 1, wherein the memory comprises a frame memory for storing the image data.
3. The camera device of claim 1, wherein the memory comprises a frame memory for storing the image data.
4. The camera device of claim 1, wherein the predetermined correction processing is at least one of: red-eye correction processing, noise suppression processing on the detected human face, density correction processing, and gradation correction processing.
5. The camera device of claim 1, wherein the predetermined correction processing is at least one of: red-eye correction processing, noise suppression processing on the detected human face, density correction processing, and gradation correction processing.
5. The camera device of claim 1, wherein the predetermined correction processing is red-eye correction processing.
6. The camera device of claim 1, wherein the predetermined correction processing is red-eye correction processing.
6. The camera device of claim 1, further comprising: a storage, wherein the processor is configured to perform the image storing processing, which stores image data corrected by the predetermined correction processing in the storage.
7. The camera device of claim 1, further comprising: a storage, wherein the processor is configured to perform the image storing processing, which stores image data corrected by the predetermined correction processing in the storage.
7. The camera device of claim 1, wherein the face detection processing uses reference data obtained by a machine learning technique.
8. The camera device of claim 1, wherein the face detection processing uses reference data obtained by a machine learning technique.
8. The camera device of claim 1, wherein the face detection processing detects whether there is a smile in the detected human face based on the facial position data.
9. The camera device of claim 1, wherein the face detection processing detects whether there is a smile in the detected human face based on the facial position data.

 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697            


/LIN YE/Supervisory Patent Examiner, Art Unit 2697